  8:21-cv-00128-RGK-PRSE Doc # 5 Filed: 03/25/21 Page 1 of 1 - Page ID # 14




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY, K-9 Officer
Handler; and MARY E. HOLLOWAY,
                                                            8:21CV128
                    Plaintiffs,

       vs.                                                    ORDER

130% LOAN SHARKS,

                    Defendant.


      Plaintiff Walter H. Holloway, a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis. (Filing 2.) Upon review of Plaintiff Walter H.
Holloway’s Motion, the court finds that this Plaintiff is financially eligible to
proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff Walter
H. Holloway is advised that the next step in his case will be for the court to conduct
an initial review of his claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.

      Dated this 25th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
